Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The agreement under which plaintiff was employed states that plaintiff “ takes charge as partner of the metal department with one-half share of the net profits.” This distinguishes the case at bar from the cases cited by the respondent and entitled the plaintiff to examine the books of tho defendant to ascertain the amount of the net profits during the time covered by the complaint. (Thomas v. Waite Co., 113 App. Div. 494; Sullivan v. Ryan-Parker Construction Co., No. 1, 148 id. 243.) Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concurred.